Citation Nr: 0939614	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral 
onychomycosis and tinea pedis of the toes and feet, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1953 
to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in March 2006.  In that 
decision, the RO continued the noncompensable rating for 
dermatophytosis of the toes.  

In June 2008, this matter was remanded for further 
development.  In an August 2009 rating decision, the RO 
increased the evaluation of "onychomycosis and tinea pedis, 
bilateral toes and feet (formerly characterized as 
dermatophytosis, toes)" to 10 percent, effective May 28, 
2009.  The claim is now before the Board for further 
appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to May 28, 2009, the bilateral onychomycosis and 
tinea pedis of the toes and feet affected less than 5 percent 
of the entire body; affected less than 5 percent of exposed 
areas; and required no more than topical therapy.  

2. From May 28, 2009, the bilateral onychomycosis and tinea 
pedis of the toes and feet required topical cortisone cream; 
the area affected was less than 20 percent of the entire body 
and exposed areas affected; and skin disability did not 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more.  


CONCLUSIONS OF LAW

1. Prior to May 28, 2009, the criteria for a compensable 
evaluation are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Codes (DC) 7806, 7813 (2009).  

2. From May 28, 2009, the criteria for an evaluation in 
excess of a 10 percent rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes (DC) 
7806, 7813 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a January 2006 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In a March 2006 notice 
letter, the Veteran was also informed of the process by which 
effective dates are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  However, the Veteran was sent a letter in July 2008 
which informed him of the relevant diagnostic codes.  The 
Veteran has received adequate notice regarding his increased 
rating claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All available medical records have been associated 
with the file.  The Veteran has received three VA 
examinations in conjunction with his claim.  In September 
2009, he stated he had no further evidence to submit.  The 
duties to notify and assist have been met.  

II. Legal Criteria 

        A.  Disability evaluations in general 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B. Rating the skin 

Diagnostic code 7813 directs that dermatophytosis (ringworm 
of the feet is tinea pedis and ringworm of the nails is tinea 
unguium) be rated as disfigurement of the head, face or neck 
(DC 7800); scars (DCs 7801-7805); or dermatitis (DC 7806) 
depending upon the predominant disability.  38 C.F.R. § 4.118 
(2009).  

Under the code regarding dermatitis or eczema, a 0 percent 
evaluation requires less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and no more 
than topical therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2009).  A 10 percent 
evaluation for dermatitis or eczema requires evidence of 
exposure to at least 5 percent, but less than 20 percent, of 
the entire body or at least 5 percent, but less than 
20 percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  Id.  

The next higher evaluation of 30 percent requires evidence of 
exposure for 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  

The highest evaluation allowable under DC 7806, 60 percent, 
requires evidence of exposure to more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Id.  

III. Analysis

Although all available diagnostic codes have been considered, 
in this case DCs 7800-7805 are not applicable.  The evidence 
does not show that the Veteran has scars related to his 
bilateral onychomycosis and tinea pedis of the toes and feet.  

A November 1955 RO rating shows the Veteran was granted 
service connection for dermatophytosis at 0 percent disabling 
from September 10, 1955.  The Veteran contends in his 
November 2006 notice of disagreement that his foot disability 
has been treated on and off by a family doctor since 
separation.  He reported severe itching and skin rawness 
since separation.  His skin would crack and walking would be 
difficult.  In October 2006, his wife stated that she had 
been married to the Veteran since March 1958 and from that 
time salves have only provided temporary relief for his feet.  
She related that the Veteran does not go swimming and that 
the condition made the Veteran very self-conscious about his 
feet in general.  

At a March 2006 VA examination, the claims file and medical 
records were reviewed.  It was noted that the Veteran's 
separation physical showed fungus disease of the foot.  The 
Veteran reported his family doctor treated him with tinactin.  
This treatment helped but the fungus recurred.  A podiatrist 
treated him with exelderm.  A dermatologist prescribed 
lamisil, which he began 6 years ago and applied only twice 
daily as the occasion required.  At the time, he had been 
using the exelderm everyday for the past two years in 
addition to the lamisil; however, he hadn't used lamisil for 
three months because he ran out.  

Physical examination revealed thickening lesions of the toes.  
The lesions were described as yellow to dark, crumbly, and 
dystrophic.  He was diagnosed with onychomycosis of all toes.  
Less than 5 percent of the total body area was affected.  

An August 2006 letter from podiatrist Dr. G.C. Berkin relates 
that the Veteran suffered from chronic foot fungus and 
toenail fungus which caused him pain and difficulty walking.  
These infections were documented by several physicians, 
including a dermatologist, Dr. Johr.  Attempts to resolve the 
fungal infections failed.  Courses of penlac nail lacquer and 
loprox cream did not work and periodic podiatric care 
provides only temporary relief.  

Private records of Dr. Berkin from March to December 2007 
show that the Veteran continuously complained of very 
painful, thick ingrown toenails which pressed inside his 
shoes and caused difficulty walking and limited ambulation.  
The impression was painful mycotic nails of the feet causing 
difficulty walking with marked limitation of ambulation.  The 
Veteran was treated with debridement of the nails and a 
Betadine/Penlac/triple antibiotic ointment applied to all 
toenails.  

A June 2007 six month check up record from Dr. Johr showed 
that toe nails were described as yellow and "plantar feet" 
were red and scaly.  The diagnosis was tinea pedis and tinea 
unguium.  He was to follow up with his podiatrist.  The 
December check up was very similar.  

The December 2008 VA examination report shows the claims file 
was reviewed.  The Veteran reported that the athlete's foot 
kept recurring and is worse in summer months.  He saw a 
dermatologist every six months for skin cancer on other parts 
of the body and for his feet fungus.  A podiatrist cut his 
toe nails every six months.  The dermatophytoses of the toes 
and feet were described as intermittent with scaling and 
itching.  He was using skin cream daily, but the treatment 
was not a corticosteroid or an immunosuppressive drug.  

Physical examination revealed that the amount of the total 
body affected was less than 5 percent.  The toes showed 
normal skin.  On the right foot, there was an area of skin 
thickening and scaling on the plantar surface of the distal 
part of the right foot.  On the lateral part and posterior 
heel or the right foot, the skin was dry, thick, scaly and 
rough.  The left foot showed a tiny spot of skin thickening 
and scaling at the distal plantar surface of the foot.  All 
toe nails were thickened, discolored yellowish or brownish, 
hypertrophic or dystrophic.  The movement of all toes was 
normal with no swelling or tenderness.  

The Veteran was afforded another VA examination in May 2009.  
The examination report noted that the Veteran's past 
diagnosis of onychomycosis of his toenails.  He experienced 
pain and frequent skin breakdowns.  The Veteran related that 
he had fissures in between his toes.  He continued to have a 
podiatrist to cut his toe nails.  He was prescribed 
flucinonide cream, ciclopirox gel and cortisone cream twice 
daily.  He had been on this regimen for two months at the 
time of the examination.  For the past ten years, he had been 
treating his toes with different prescriptions from his 
podiatrist with no relief.  

Physical examination showed no scars were found, although 
skin on lateral sides of the feet were slightly scaly and 
peeling.  The skin condition reportedly affected his exercise 
because of discomfort when walking and inability to use a 
pool.  

Prior to May 28, 2009, the Board finds that no increase is 
warranted for the Veteran's for bilateral onychomycosis and 
tinea pedis of the toes and feet under 38 C.F.R. § 4.118, DC 
7806.  There was no showing at any point that at least 
5 percent of the entire body was affected.  The skin and nail 
problem remained contained to both feet.  There was also no 
showing that this affected at least 5 percent of exposed 
areas.  Intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were not shown to be 
required during this period.  

The Board also finds that a 10 percent rating is the 
appropriate rating from May 28, 2009 under 38 C.F.R. § 4.118, 
DC 7806.  Although use of cortisone cream was reported at the 
May 28, 2009 VA examination, there was no showing that 20 
percent of the body or exposed areas was affected.  Since the 
Veteran reported that he had been prescribed the cortisone 
cream there was no showing that the cream was required for a 
total duration of six weeks or more during a twelve month 
period.  As a result, an increased rating to 30 percent is 
not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings (other than what the RO had already assigned) 
are appropriate.  In the present case, the Board finds that 
no new staged ratings are warranted.  As for a referral for 
extraschedular consideration, no employment interruptions 
besides regular doctor's appointments were required and no 
hospitalizations occurred.  At the VA examinations, the 
Veteran reported some interference with activities of daily 
living.  In the absence, however, of evidence showing that 
the Veteran's bilateral foot and toe nail disability resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); required frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards, extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a compensable rating prior to May 28, 2009 for 
bilateral onychomycosis and tinea pedis of the toes and feet 
is denied.  

Entitlement to an increased rating in excess of 10 percent 
from May 28, 2009 for bilateral onychomycosis and tinea pedis 
of the toes and feet is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


